DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claim 8-10) in the reply filed on 1/14/2022 is acknowledged. Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected mold, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.

Claim Objections
Claim 8-10 objected to because of the following informalities:  
In Claim 8, “wherein molten glass gob” should be “wherein a molten glass gob”
In Claim 8, “through an inlet of the molten glass gob” should be “through an inlet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “precise and complicated” in claim 8-10 is a relative term which renders the claim indefinite. The term “precise and complicated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests omitting the term.
The term “closely in contact” in claim 8 is a relative term which renders the claim indefinite. The term “closely in contact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Additionally, dependent claims 9 and 10 are also rejected because they depend from, and thus include all the limitations of Claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Angle et al (US-3844755-A) and further in view of Okada (US-5904746-A).
Regarding Claim 1, Angle teaches of a method and apparatus for molding a glass-made optical component by using a mold (abstract); the mold comprising a female mold (upper mold assembly 14, base 50) which has a lower mold of at least one molding mold (mold cavity 53) for molding the glass-made optical component on an outer peripheral portion of a concave surface of the female mold (Fig. 3 and 4, base 50 center cavity); a male mold which has a surface (cap 68) combined with the concave surface of the female mold; and a ring mold arrange on an outer peripheral portion of the male mold, the ring mold having an upper mold of at least one molding mold (lower mold assembly 16, base 60, mold cavity 63) for molding the glass-made optical component, a molten glass gob (gob of softened glass, Col. 2 Line 37-41) introduced into the concave surface of the female mold is configured to be pressed by the male mold having the convex surface so that the molten glass gob is injected into a space formed between the lower mold and the upper mold of at least one molding mold.
	The claimed male mold of the instant application is used in method steps (3) and (4) to press the molten glass gob into the space formed between the peripheral portion of the lower mold and the upper mold. The cap in Angle performs the same pressing functions as the claimed male mold (Col. 8 
Angle teaches the method comprising: (1) a process of introducing molten glass gob into a central part of the concave surface of the female mold (Col. 7 Line 38-30); (2) a process of lowering the ring mold to be closely in contact with the female mold to form a cavity in the mold corresponding to the shape of the glass-made optical component (Col. 7 Line 38-40); (3 and 4) a process of pressing the molten glass gob so that the gob flows along an inner surface and through and inlet (sprue) and injected and filled into the space formed in the molding mold (Col. 7 Line 58-63); (5) a process of pulling the male mold and the ring mold upward after the temperature of the molten glass gob injected into the molding mold becomes equal to or lower an annealing point of the molten glass and glass is solidified (Col. 7 Line 65 – Col. 8 Line 7); (6) a process of removing a solidified glass molded body formed in the space of the mold (Col. 8 Line 8-10). 
Angle discusses opening the mold to remove the molded optical component but does not specifically teach removing a solidified glass molded body and cutting the optical component from the glass molded body. In related plunger injection molding glass art, Okada teaches of cutting the surplus glass portions from a gate and sprue portion after cooled glass is ejected from the mold (Col. 8 Line 38-45). It would be obvious to one of ordinary skill in the art that the Angle’s molds (Fig. 3 and 4) produces a solidified glass molded body and the logical next step is to trim/cut the formed glass of the sprue/inlet connections from the glass-made optical component (final product).

Regarding Claims 9 and 10, according to modified Angle of Claim 8, Angle teaches of placing “a quantity of glass” in the mold (Col. 7 Line 28-30) but is silent on the weight of the gob in relation to the weight of the glass-made optical component. In glass injection molding art, Okada teaches of completely filling the mold cavity and a molded glass-made optical component is obtained from a molded (glass) product by cutting off surplus glass from the sprue (Col. 1 Line 43-51). It would be obvious to one of ordinary skill in the art at the time of invention that modified Angle introduce molten glass gob heavier than the resulting glass-made optical component to ensure complete filling of the cavity without bubbling. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP-5751209-B2 Ikenaga teaches of a mold for a chamfered, curved edges and holes in an electronic cover glass with a female mold, ring mold, and male mold. The male mold is used to press a molten gob to fill the cavity formed by the female and ring mold.
US-5851254-A Fukuda teaches of injection molding glass-made optical component with a plunger (male mold), lower mode 42 (ring mold), and upper concave mold 41 (female mold).
JP-2008257261-A Kirita et al teaches of injection molding multiple optical devices with excellent accuracy, uniform weight, and accuracy.
JPH06279040A Kato et al teaches of injection molding glass with a screw extruder
JP-02196038-A Honda teaches of injection molding glass in a mold with multiple nests corresponding to a lens and press-molding the glass.
JPH07172846A Kondo et al teaches of molding a formed body with a plurality of connections to the desired shaped of an optical element that is injection molded.
WO-2014203636-A1 Kitano teaches of pressure molding molten glass through inlets to extrude glass into a molding die and auxiliary mold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741